Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-5, 7, 9, 11-13, 18-19, 22, 25-26, 28, 30, and 32-33 are presented in the amended claim set filed 07/01/22. Claims 15-17 are currently cancelled. Claims 1, 13, 18-19, and 22 are currently amended. Claims 1, 4-5, 7, 9, 11-13, 18-19, 22, 25-26, 28, 30, and 32-33 are examined on the merits herein.

Withdrawn Objections and Rejections
Applicant’s arguments, see pg 9, filed 07/01/22, with respect to claim objection of claim 13 have been fully considered and are persuasive.  The claim objection of objection has been withdrawn. 
The typo of “TThe method…” has been amended to “The method…”.
Applicant’s arguments, see pg 9, filed 07/01/22, with respect to 102 claim rejections have been fully considered and are persuasive.  The 102 claim rejections of claims 1, 5, 7, 9, 11-13, 15-10, 22, 26, 28, 30, 32, and 33 have been withdrawn. 
The affidavit filed 07/01/22 has been fully considered. The affidavit is convincing and the 102 rejections have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 9, 11-13, 18-19, 22, 25-26, 28, 30, and 32-33 are rejected under 35 U.S.C. 103
as being unpatentable over WO2015179400A2 herein referred to as WO’400 and in view of US20160296633A1 herein referred to as US’633 (10/13/16) and evidence by Tubbs and Tainer. “DNA Damage: Alkylation” Encyclopedia of Biological Chemistry edited by Lane, M. and Lennarz, W. Academic press, 2013 pgs. 9-15 herein referred to as Tubbs. This rejection of the claims is maintained. 
WO’400 discusses a method for characterizing and treating acute myeloid leukemia (AML) using
immunoconjugates. (See WO’400 abstract). This conjugate can be IMGN779. (See WO’400 pg 38 lines
12-14). IMGN-779 is defined by the instant specifications as discussed above to contain the same
sequences (SEQ ID NOs: 1-10) as the instant application. (See instant specification, pgs. 6 2nd parag. --pg7 lines 1-2). The immunoconjugate of the WO’400 can contain a humanized My9-6 or huMy9-6, which is an anti-CD33 antibody, linked by N-succinimidyl-4-(2-pyridyldithio)-2-sulfobutanoate to a cytotoxic
benzodiazepine dimer compound. (See WO’400 pg 19 lines 11-15). This conjugate is shown in the
picture below (see also Figures from pgs. 23-26). The embodiment of the instant claims contains the
variable Y which can be a -H or a -SO3H as shown below:

    PNG
    media_image1.png
    544
    598
    media_image1.png
    Greyscale

The embodiment of the humanized My9-6 can be CDR-grafted or a resurfaced antibody. (See WO’400 pg 23 lines 16-17). W0’400 teaches that this ADC is effective at treating AML that is relapsed or refractory. (See WO’400, pg 27 lines 5-8, “Example 13”). WO’400 teaches that the ADC can treat FLT3-ITD mutations in AML. (See WO’400 lines 25-27, “Example 13”). WO’400 defines FLT3-ITD as a FLT3 polypeptide having internal tandem duplication(s) (ITD). (See W0’400 pg 29 lines 30-32). Wherein W0’400 discusses a large amount of material related to the claim set, WO’400 does not discuss a combination therapy with a PARP inhibitor. 
US’633 discusses use of PARP inhibitors with immunoconjugates. (See US’633 abstract). US’633 teaches an example with the combination of IMMU-132 ADC and olaparib. (See US’633 example 1). US’633 teaches that the combination of IMMU-132 and olaparib was superior to single agent therapy in mice bearing MDA-MB-468 tumors. (See US’633 pg 33 [0236] 1st sentence). US’633 concludes that the data shown in example 1 support the use of IMMU-132 and other antibody-drug conjugates that cause DNA breaks, in combination with PARP inhibitors. (See US’633 [0249] lines 10-19 of the parag). US’633 states that other cancer antigen targets can also be used for the ADC in this application if they bear a drug that also causes DNA breaks. (See US’633 [0249] last sentence). US’633 also teaches that olaparib was also effective at TNBC tumor lines that had BRCA1/2 defects. (See US’633 [0251]). US’633 also teaches that you can treat a cancer like acute myeloid leukemia. (See [0018] pg 3). 
Given the prior art, it would be obvious for a person having ordinary skill in the art before the
filing date to combine olaparib and IMGN779. The drug portion of IMGN779 is called DGN462 is a novel
DNA alkylating agent. (See WO’400 pg 38 lines 12-14). DNA damage from alkylation can result in DNA
breaks. (See Tubbs pg 9 2nd column lines 4-6). PARP 1 inhibitors have been shown to be effective in the
combination of DNA damaging ADCs as taught in US’633. One would be motivated to combine the
references for a more effect cancer treatment as it was shown in US’633 that a comparable ADC and
olaparib were more effective in combination than treatment as single agents. One having skill in the art
would recognize that these effects would be synergistic in cancer therapy.
Regarding claim 1 and 22 of the instant application, WO’400 teaches the structure of the ADC as
well as the sequences used in the antibody construct and US’633 teaches the PARP inhibitor addition. Both WO’400 and US633 teach treatment of acute myeloid leukemia (AML). (See WO’400 abstract and US’633 [0018]). 
Regarding claims 4 and 28, WO’400 teaches an embodiment of pharmaceutically acceptable
salts and teaches the embodied structure below:

    PNG
    media_image2.png
    171
    413
    media_image2.png
    Greyscale

(See pg 55 of WO’400 lines 20-28 “e.g. sodium and potassium”-line 26-27)
Regarding claims 5, 7, 26, and 28, US’633 shows effectiveness of olaparib in combination
therapies with ADCs.
Regarding claims 9, 11, 30, and 32, WO’499 as evidenced by the instant specifications teaches
IMGN-779 which uses the sequences of the antibody as described above.
Regarding claim 12, 13, and 33, WO’400 teaches the embodiment where the antibody is huMy9-
6. W0’400 describes that using humanized antibodies like huMy9-6 the antibody would be CDR-grafted
or resurfaced. (See pg 23 lines 15-21).
	Regarding claims 18 and 19, WO’400 teaches use of AML cell lines that have the FLT3 internal
tandem duplication. (See WO’400, Example 13).

Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered but they are not persuasive.
The applicants argue that there is no reasonable expectation of success in combining the references to achieve the instant claims. This argument is not convincing. The applicants do not offer any proof to teach away from the combination of references. As discussed in the rejections above, olaparib and IMGN779 are known in the prior art. The combination of olaparib and IMGN779 would be obvious because it is a more effective cancer treatment in combination as it was shown in US’633 that a comparable ADC and olaparib were more effective in combination than treatment as single agents. 
The applicants argue unexpected results. The applicant submits that the claimed ADC in combination with PARP inhibitors exhibit unexpected and synergistic results. The applicants argue a few different points based on the work of Gaymes and Yamauchi. Gaymes and Yamuachi were not used in the rejections applied to the claimed invention. There is nothing in the arguments that teach away from the applied 103 rejection of WO20150296633 over US20160296633A1 as evidenced by Tubbs and Tainer. “DNA Damage: Alkylation” Encyclopedia of Biological Chemistry edited by Lane, M. and Lennarz, W. Academic press, 2013 pgs. 9-15. The arguments will be considered for completeness of record. 
Regarding Gaymes, applicant argues that as a whole, the reference teaches that it would not be expected that PARP inhibitors would work in combination with all chemotherapy for any cancer. This argument is not persuasive because the standard is whether there is a reasonable expectation of success, not whether there is an absolute expectation of success for all combinations. In this regard, as set forth in the rejection of record, and maintained above, US ‘633 teaches that superior effects in combining an antibody with PARP is not unexpected. 
Regarding Yamauchi, applicant argues that the proposed combination of a PARP inhibitor with Gemtuzumab ozogamicin is not representative of the instant claimed invention. This argument is not persuasive because Yamauchi discusses the synergy of DNA breaks and PARP inhibition. (See pg 5487 right column 2nd parag.). While this discussion in Yamauchi was limited to Gemtuzumab ozogamicin (GO), one having ordinary skill in art would be able to envision that other compounds that cause DNA breaks would be synergetic with PARP inhibition. PARP inhibition is discussed to be implicated in single-strand break repair, base excision repair, and double strand break repair and plays important roles in multiple DNA damage response pathways. (See pg 5487 right column 2nd parag.). Yamauchi concludes that inhibition of PARP1 would sustain GO-induced DNA strand breaks, thereby enhancing GO cytotoxicity. (See pg 5487 right column 2nd parag.). Merely suggesting that GO is different from the claimed ADC does not offer sufficient proof to demonstrate contrast. As discussed in the in the 103 rejection, the drug portion of IMGN779 is called DGN462 is a novel DNA alkylating agent. (See WO’400 pg 38 lines 12-14). DNA damage from alkylation results in DNA breaks. (See Tubbs pg 9 2nd column lines 4-6). 

The applicant’s arguments do not offer proof to show that their invention has any improvements over the prior art.  The affidavit filed 07/01/22 has been fully considered. Upon consideration of the affidavit,  the rejection is maintained because the affidavit offered no additional evidence to substantiate the claim of unexpected results. The initial 103 rejection did discuss and hint that the combination of sources to account for this “unexpected” synergy. Particularly, US’633 discusses this synergy. 
US’633 teaches experimentation to determine whether combining an antibody-drug conjugate that induces DNA strand breaks, such as sacituzumab govitecan (IMMU-132), with PARP inhibitors, with an example of olaparib) in cancer improves anti-tumors effects. ([0226]). US’633 teaches that a person of ordinary skill will realize that the superior effects of the combination of antibody-SN-38 conjugates with PARP…are not limited to specific exemplary antibody, drug, PARP inhibitor….but rather are characteristic of antibodies against tumor-associated antigens, drugs that induce DNA strand breaks, and PARP inhibitors. ({0226]). US’633 teaches that synergy was achieved when IMMU-132 was combined with PARP-inhibitors (e.g., olaparib) in TNBC tumor lines that had BRCA1/2 defects, as well as wild-type expression including one with only a PTEN defect. ([0250]). US’633 teaches that this suggest that IMMU-132 may synergize with any tumor that has any kind of disruption in DNA homologous recombination pathways. ([0250]) US’633 teaches that combined with olaparib, IMMU-132  therapy achieved significant anti-tumor effects above that observed with monotherapy with each, resulting in a significant survival benefit. US’633 teaches that the research data evidence the unexpected significant advantage of combination therapy with an antibody drug conjugate (ADC) that targets cancer cells and induces DNA strand breaks, such as IMMU-132, and PARP inhibitors. ([0251]). 
Taken the research and suggestions of US’633, PARP inhibitors show synergy with ADCs that target cancer cells and induces DNA strand breaks. While US’633 does not teach the ADC of the instant application, WO’400 teaches that IMGN-779 can be used. IMGN-779 is defined by the specification to be the instant claimed IMGN-779. IMGN-779 has a drug portion that is DGN462 that is a novel DNA alkylating agent (WO’400 pg38 lines 12-14). Tubbs teaches that DNA damage from alkylation results in DNA breaks. 
As it is shown above synergy is expected to occur in the instant application based on the suggestions of the prior art. However, no proof or evidence has been given by the applicants to support their claim. It is acknowledged that arguments where made against Gaymes and Yamauchi; however, these sources were not relied upon in the 35 U.S.C. 103 rejection of claims 1, 5, 7, 9, 11-13, 15-19, 22, 26, 28, 30, and 32-33. It is further acknowledged that the claim rejections of claims 15-17 are rendered moot upon cancelation of the claims. It is also acknowledged that the amendments of the claims do change the scope from “cancer” to “acute myeloid leukemia” (AML). This change in scope is accounted for in the prior art. See WO’400 abstract and US’633 [0018]. 


Conclusion
No claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600